As filed with the Securities and Exchange Commission onFebruary 7, 2014 Registration Statement No. 333-192674 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO.2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VERITEQ CORPORATION (Exact name of registrant in its charter) Delaware 43-1641533 (State or other jurisdiction of (Primary Standard Industrial (IRS Employer incorporation or organization) Classification Code Number) Identification Number) 220 Congress Park Drive, Suite 200 Delray Beach, Florida 33445 (561) 846-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Scott R. Silverman Chief Executive Officer VeriTeQ Corporation 220 Congress Park Drive, Suite 200 Delray Beach, Florida 33445 (561) 846-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Tammy Knight, Esq.
